     Case 2:19-cv-02437-TLN-CKD Document 45 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                           No. 2:19-cv-2437 TLN CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    H. LIU, et al.,
15                       Defendants.
16

17          On July 21, 2021 defendants filed a motion to dismiss. Plaintiff has not opposed the

18   motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date of

19   this order, plaintiff shall file an opposition or a statement of non-opposition to the motion to

20   dismiss. Failure to comply with this order will result in dismissal of this action pursuant to

21   Federal Rule of Civil Procedure 41(b).

22   Dated: August 31, 2021
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27   1
     puck2437.osc
28
